MOJO ORGANICS, INC.

101 Hudson Street, 21st Floor

Jersey City, New Jersey

 

December 15, 2015

Glenn Simpson

101 Hudson Street, 21st Floor

Jersey City, New Jersey

 

Re:Amended and Restated Employment Agreement (the "Agreement") dated June 15,
2015 by and between MOJO Organics, Inc. (the “Company”) and Glenn Simpson
(“Employee”)

 

Dear Mr. Simpson:

 

Reference is hereby made to the Agreement. By executing this letter, the
undersigned parties hereby agree that Section 3(b) of the Agreement shall be
amended and restated whereby the number of shares of common stock to be
delivered upon the Company generating revenue of $3,000,000 during any twelve
(12) month period during the Initial Term shall be increased by 337,500 shares.
All terms not defined herein shall have the definition as set forth in the
Agreement.

 

We kindly request that you execute this letter below indicating that you agree
with the above amendment.

 



    Sincerely,           MOJO Organics, Inc.   By: /s/ Glenn Simpson   Name:
Glenn Simpson   Title: CEO             AGREED AND ACKNOWLEDGED:                
/s/ Glenn Simpson     Glen Simpson    

 